Judgment unanimously affirmed, Memorandum: Defendant was convicted of criminal mischief in the third degree (Penal Law § 145.05). There is no merit to defendant’s contention that the evidence was legally insufficient to establish that defendant shared the codefendant’s intent to damage the victim’s property (see, People v La Belle, 18 NY2d 405, 412). Additionally, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
While Supreme Court erred in admitting evidence of an uncharged crime (see, People v Alvino, 71 NY2d 233, 241-242; People v Molineux, 168 NY 264), we deem the error harmless in light of the overwhelming proof of defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
Defendant has failed to preserve for our review his challenges to the trial court’s charge and the remarks of the trial court during voir dire, and we decline to review those issues in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.— *964Criminal Mischief, 3rd Degree.) Present—Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.